1
2
3
4
5
6
7
8
9
10
11                                  UNITED STATES DISTRICT COURT
12                                 CENTRAL DISTRICT OF CALIFORNIA
13
14
     NICHOLAS ROMERO,                                   Case No. LACV 18-2987-ODW (LAL)
15
                                       Petitioner,      ORDER ACCEPTING REPORT AND
16
                                                        RECOMMENDATION OF UNITED
                              v.                        STATES MAGISTRATE JUDGE
17
     STUART SHERMAN, Warden,
18
                                         Respondent.
19
20
21
22          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s

23   Report and Recommendation, Petitioner’s Objections and the remaining record, and has made a

24   de novo determination.

25          Petitioner’s Objections lack merit for the reasons stated in the Report and

26   Recommendation.

27          Accordingly, IT IS ORDERED THAT:

28          1.     The Report and Recommendation is approved and accepted;
 1         2.    Judgment be entered denying the Petition and dismissing this action with
 2               prejudice; and
 3         3.    The Clerk serve copies of this Order on the parties.
 4
 5
     DATED: _March 30. 2020            ________________________________________
 6                                           HONORABLE OTIS D. WRIGHT, II
 7                                           UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
